Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered September 30, 2004. The judgment convicted defendant, upon his plea of guilty, of aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of aggravated unlicensed operation of a motor vehicle in the first degree (Vehicle and Traffic Law § 511 [3] [a]) and driving while intoxicated as a misdemeanor (§ 1192 [3]; § 1193 [1] [b]). Defendant did not object to the enhanced sentence imposed by County Court and did not move to withdraw his plea of guilty or vacate the judgment of conviction, and he thus failed to preserve for our review his contention that the court erred in imposing an enhanced sentence (see People v Holmes, 306 AD2d 889 [2003], lv denied 100 NY2d 621 [2003]; People v Leonard, 306 AD2d 940 [2003]). The sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Scudder, Kehoe, Smith and Pine, JJ.